 104DECISIONSOF NATIONALLABOR RELATIONS BOARDCalifornia Commercial&Professional Exchange, Inc.,d/b/a Standard Business and Professional Ex-changeandTeamsters Automotive Workers Local495, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 31-RC-2397February 19, 1974DECISION ON REVIEWBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 2, 1973, the Regional Director for Region31 issued a Decision and Order in the above-entitledproceeding in which he dismissed the petition for aunit of employees at the Employer's Sherman Oaks,California,telephone-answering facility, finding,despite the Employer's refusal to comply with asubpoena ad lestificandum et duces tecum,that on thebasis of uncontradicted record evidence no single-employer relationship exists between the Employerand three other commonly owned telephone-answer-ing services, i and that the Employer, neither by itselfnor in conjunction with Available, which has thesame manager as the Employer, met the NationalLabor Relations Board's discretionary jurisdictionalstandards.Thereafter, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, the Petitioner filed a timely requestfor review of the Regional Director's Decision, onthe ground,inter alia,that the Regional Directorerred in not applying the Board'sTropicana2doc-trine and therefore jurisdiction should be assertedover the Employer's operations herein. The Employ-er filed opposition thereto.The Board, by telegraphic order dated August 20,1973, granted the request for review, remanded thecase to the Regional Director for further hearing onthe jurisdictional issues raised, and directed him, inthe event the Employer failed to cooperate, to takesuch further action as he deemed appropriate.On October 2. 1973, the Regional Director forRegion 31 issued a Supplemental Decision andOrder, which is attached hereto, in which he found,on the basis of the supplemented record, that the testfor determining a single-employer relationship be-tween the Employer and the three other answeringservices has not been met; he rejected the Petitioner'scontention that the Employer should be treated as acommunications system or link, citingStanger'sTelephone Answering Service, Inc.,51 LRRM 1584;and he reaffirmed his earlier decision to dismiss thepetition. The Petitioner filed a request for review oftheRegionalDirector's Supplemental Decision, inwhich it referred to its earlier request for review,209 NLRB No. 25noted thatStanger'sdid not involve "a multi-branched operation as is here the case," and urged,in any event, that the Board reconsider its jurisdic-tional standard as applied to the telephone-answer-ing industry.The Board, by telegraphic order dated November1,1973, granted the request for review as it raisedsubstantial issues warranting review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Having considered the entire record in this pro-ceeding with respect to' the issues under review, theBoard is satisfied that the record supports theRegionalDirector'sfindingsand conclusions.3Therefore, theRegionalDirector'sSupplementalDecision and Order is hereby affirmed.iAvailable Answering Service, hereincalledAvailable. Pacific Answer-ing Service, andSOS Telephone Exchange2Tropicana Produces, Inc ,122 NLRB 121.eWe have carefullyexamined the record in the instant case and weconclude that, despite the close family relationshipbetween the managers ofthe telephone-answeringservices and two ofthe three owners of thesecompanies, there is insufficientevidenceto show common controlover thelabor relationspolicies ofthe four answering services involvedhereinWefind,therefore,inagreement with the Regional Director, that thesecompanies do notmeet the test for determining that a single-employerrelationship exists.We also adhere to our policy set forthinStanger'sthat atelephone-answeringservicedoesnot in and of itself constitute acommunicationssystem,or link,in commerceREGIONAL DIRECTOR'S SUPPLEMENTALDECISION AND ORDEROn July 2, 1973, 1 issued a decision and order in theabovematter dismissing the petition.Thereafter,onAugust 21, 1973, upon Petitioner's request for review, theBoard ordered that the record be reopened and remandedthematter to me for further hearing to receive additionalevidence, including the testimony of Stanley Sacking, toresolve the jurisdictionalissuesinvolved, including whethera single-employer relationshipexistsbetween the Employ-er,Available Answering Service, Pacific Answering Serv-ice, and SOS Telephone Exchange.The record developed in the subsequent hearing does notalter any of the conclusions of fact or law whichImade inthe earlier proceeding. Thus, on rehearing it developed thatthe total gross dollar volume for all four services was inexcess of $500,000, but no two services had a gross volumeof sales in excess of $500,000 in 1972. The partiesstipulated that the Employer earned approximately $9,000from sales or services to customers who meet aJurisdiction-al standard of the Board.The evidence in the rehearing indicates that the fourservices do not have similar labor policies. In this regard, Inote that the fourservicesdo not have the same startingwage rate, overtime pay, paid holidays, hiring policies,Christmas bonuses, or advertising policies. Although thefourserviceshave the same hospitalization and medicalcoverage for employees, such benefits are provided underseparate insurance contracts for each company. STANDARD BUSINESS AND PROFESSIONAL EXCHANGEThe Employer's three shareholders, Stanley Sackin,Lewis Sackin, and Ord Preston, have formed threepartnershipswhich own Available Answering Service,Pacific Answering Service, and SOS Telephone Exchange.The record disclosed that the manager of the Employerand Available Answering Service is Ernest Sackin and themanager of the other two exchanges is Fanny Sackin.(Ernest and Fanny are the parents of Louis and StanleySackin). The two managers have a great deal of controland authority over their respective telephone answeringservices.The managers set the following policies: hiringand firing, hours of work, starting pay, Christmas bonuses,and advertising. The record also establishes that the twomanagers do not have management meetings betweenthemselves or with the owners of the services. There is notransfer of personnel among the services and there is nocustomer referral among the exchanges. In addition, thereare no written labor relations policies for the Employer andthe other services.The test for determining whether two or more businesseswillbe considered a single employer for jurisdictionalpurposes is fourfold, no one of which is by itselfcontrolling,but the first three of which are of more'Under the provisions of Sec 102 67 of the Board'sRules andRegulations, a requestfor reviewof this decisionmay be filed with the105significance:interrelation of operations,centralized con-trolof labor relations:common management:and com-mon ownership or financial control.Sakrete of NorthCalifornia,Inc. v.N.L.R.B,322 F.2d 902,905-908(C.A. 9),cert.denied 379U.S. 961.Based upon the foregoing andthe record as a whole, I conclude that the four answeringservicesdo not constitute a single employer for thepurposes of jurisdiction.As already noted above,no two ofthe services,including the two managed by Ernest Sacktn,had a gross volume of sales in excess of $500,000 in 1972.The Petitioner contends the Employer performs serviceswhich affect commerce since they are a continuation or anextension of instrumentalities of communication. Thiscontention is unmeritorious.The Board has ruled that ananswering service does not in and of itself constitute acommunications system or link within the meaning of theBoard's jurisdictional standard for communications sys-tems.Stanger'sTelephoneAnswering Service Inc.,51LRRM 1584.The record discloses that the Employer does not satisfyany discretionary jurisdictional standard of the Board.Accordingly,as the Employer is not engaged in commercewithin the meaning of the Act,I shall dismiss the petition.'Board in Washington. D C This request must be receivedby theBoard inWashingtonby October 16, 1973